1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    LINDA C. ALLISON, #179741
     Assistant Federal Defender
3    Designated Counsel for Service
     801 “I” Street, 3rd Floor
4    Sacramento, CA 95814
     Linda.allison@fd.org
5
     Attorney for Defendant
6    WILLIAM NITSCHKE
7
8                             IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                       )     NO. 2:19-cr-0127-TLN
                                                     )
12                         Plaintiff,                )     STIPULATION AND ORDER
                                                     )     TO CONTINUE STATUS CONFERENCE
13          v.                                       )
                                                     )     DATE: March 5, 2020
14   WILLIAM NITSCHKE,                               )     TIME: 9:30 a.m.
                                                     )     JUDGE: Hon. Troy L. Nunley
15                         Defendant.                )
                                                     )
16                                                   )
17
            IT IS HEREBY STIPULATED between the parties through their respective counsel,
18
     Assistant United States Attorney MICHAEL REDDING and Assistant Federal Defender LINDA
19
     C. ALLISON, attorney for WILLIAM NITSCHKE, that the status conference hearing set for
20
     March 5, 2020 be continued to April 30, 2020 at 9:30 a.m.
21
            The reason for this continuance is that counsel for defendant desires additional time to
22
     discuss and review new discovery with her client, to conduct investigation related to the charges,
23
     and to continue with plea negotiations. Counsel for defendant believes that failure to grant the
24
     above-requested continuance would deny her the reasonable time necessary for effective
25
     preparation, taking into account the exercise of due diligence.
26
     ///
27
28

                                                     -1-
1           The parties further stipulate and agree to exclude time from the date of this stipulation
2    March 2, 2020, to April 30, 2020 under the Speedy Trial Act (18 U.S.C. § 3161
3    (h)(7)(B)(iv))(Local Code T4).
4    Dated: March 2, 2020                                  Respectfully submitted,
5
                                                           HEATHER E. WILLIAMS
6                                                          Federal Defender
7                                                          /s/ Linda C. Allison
                                                           LINDA C. ALLISON
8                                                          Assistant Federal Defender
                                                           Attorney for Defendant
9                                                          WILLIAM NITSCHKE
10
11   Dated: March 2, 2020                                  McGREGOR W. SCOTT
                                                           United States Attorney
12
13                                                         /s/ Michael Redding
                                                           MICHAEL REDDING
14                                                         Assistant United States Attorney
15
16
                                                  ORDER
17
            IT IS HEREBY ORDERED that the status conference hearing set for March 5, 2020 at
18
     9:30 a.m. be continued to April 30, 2020 at 9:30 a.m.
19
            For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq.,
20
     within which trial must commence, the time period from the date of this order though April 30,
21
     2020, inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(1)(D), (h)(7)(A), (B)(iv)
22
     and Local Code T4 because it results from a continuance granted by the Court at both parties’
23
     request on the basis of the Court’s finding that the ends of justice served by taking such action
24
     outweigh the best interest of the public and the defendant in a speedy trial.
25
26
     Dated: March 2, 2020
27
28                                                                   Troy L. Nunley
                                                                     United States District Judge
                                                     -2-
